DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mathematical concept for calculating an alarm limit without significantly more. See MPEP §2106.04(a)(2).  This judicial exception is not integrated into a practical application because all limitations are either part of the concept, well known routine and conventional, or insignificant extra solution activity and therefore the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Taking the language of claim 1 as an example and noting that the use of a host to send signals (in claims 8 and 15) is well-known routine and conventional.  
Claim 1 recites: An apparatus comprising: a hardware processor; and a memory device storing instructions that when executed cause the hardware processor to perform operations, the operations including: establishing a register in the memory device; receiving a write command to write data to the memory device, (This is well-known routine and conventional; see rejection below for supporting art.) wherein the write command is issued in response to the apparatus being inserted; in response to the receiving of the write command, incrementing (A formula (counting or n=n+1) a number representing an alarm limit value has been found to be an abstract mathematical concept.  See MPEP § 2106.04(a)(2) citing Parker v. Flook.  The use of a write command to increment a register is well-known routine and conventional as shown in the art cited below.  The use of the insertion is extra-solution activity as “mere data gathering”.  See MPEP § 2106.05g.  Note that counting insertions to determine wear is also a “mental process”.) and in response to the value of the register equaling or exceeding the intermediate threshold value, generating a second audible wear notification notifying a number of times that the apparatus may still be inserted based on the value of the register and indicating that a backup of data on the apparatus needs to be created to prevent data loss when a maximum wear of contacts of the apparatus is reached. (Generating the alarm itself is not a practical application because is it analogous to reciting the words “apply it” (The courts have also identified limitations that did not integrate a judicial exception into a practical application: Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea[.]  MPEP § 2106.04(d).) While backing up the data itself may be a practical application, merely denoting the alarm as “indicating that a backup of data  . . . needs to be created” does not require backing up the data.  See also MPEP §§ 2111.04 and 2103 noting that “[c]laim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.”)
All dependent claims follow this pattern, merely reciting the routine use of well-known computer parts to implement the abstract idea.
All dependent claims are rejected as containing the material of the claims from which they depend.  



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
All independent claims substantially recite: “in response to the value of the register equaling or exceeding the intermediate threshold value, generating a second audible wear notification notifying a number of times that the apparatus may still be inserted based on the value of the register; and indicating that a backup of data on the apparatus needs to be created to prevent data loss when a maximum wear of contacts of the apparatus is reached.”  The specification only provides support for counting the number of insertions, but there is no support for a method capable of actually determining the wear of the contacts so there cannot be support for taking action “when a maximum wear of contacts . . . is reached”.  The only mention of backup is found in paragraph 0003 of the specification, which states: “The counter increments with each insertion and/or removal of a memory drive or other device. As the counter increments, the electrical contacts are assumed to degrade in signal/data performance. A user may thus be notified of the physical wear, and the user may be cautioned to replace or backup the memory drive or other device to prevent data/signal loss.”  Specification paragraph 0003.  This supports a notification based on the counter, but fails to show possession of notification based on the wear itself because wear is unknown, only being “assumed to degrade” as the counter increments.  
All dependent claims are rejected as containing the material of the claim from which they depend. 




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
All independent claims substantially recite: “in response to the value of the register equaling or exceeding the intermediate threshold value, generating a second audible wear notification notifying a number of times that the apparatus may still be inserted based on the value of the register; and indicating that a backup of data on the apparatus needs to be created to prevent data loss when a maximum wear of contacts of the apparatus is reached.”  Whether or not an indication/alarm triggered by wear of contacts is “indicating that a backup of data . . . needs to be created” is subjective.  See MPEP § 2173.05b.  Note that the language is directed to the interpretation of an indication, without actually requiring the implied step of performing a backup or structurally or functionally limiting an indication/alarm.   
All dependent claims are rejected as containing the material of the claim from which they depend. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Polland (US 2016/0097801), Hirano (US 2018/0004618, filed June 2017, different assignee), and Rana (US 2003/0086521).  
Claim 1. (Currently Amended) An apparatus comprising: 
a hardware processor; and a memory device storing instructions that when executed cause the hardware processor to perform operations, (Polland teaches: “For example, FIG. 2 is an exemplary circuit diagram of one embodiment of a connector 200 which can be used to implement the connector 100. As shown in FIG. 2, the connector 200 includes a microcontroller 210 having a processor 214 and memory 216.”  Polland paragraph 0020.  “The memory 216 can store program instructions for execution by the processor 214 to recognize insertion events and increment an insertion count. Additionally, the memory 216 is used to store the incremented insertion count.”  Polland paragraph 0021.  “The memory 216 can store program instructions for execution by the processor 214 to recognize insertion events and increment an insertion count. Additionally, the memory 216 is used to store the incremented insertion count.”  Polland paragraph 0022.) the operations including: establishing a register in the memory device; receiving a write command to write data to the memory device, wherein the write command is issued in response to the apparatus being inserted; in response to the receiving of the write command incrementing a value of the register; (“As shown in FIG. 2, the connector 200 includes a microcontroller 210 having a processor 214 and memory 216.”  Polland paragraph 0021.  “The memory 216 can store program instructions for execution by the processor 214 to recognize insertion events and increment an insertion count. Additionally, the memory 216 is used to store the incremented insertion count.”  Polland paragraph 0022.  Note that this language refers to a processor programmed to recognize an event and storing the corresponding event count. 
Polland does not teach the use of a register.  
Hirano teaches: “[0064] Similarly to the PCIe switch 42, the PCIe switch 26 also includes a register (not illustrated). The number of times (error number) errors occur in communication performed through the communication cables 8 is stored in the register. That is, the PCIe switch 42 functions as a counter that counts the number of (error number) of errors occurring in data communication performed through the communication cables 8.” Hirano paragraph 0064. “[0096] In the PCIe switch 26, if an error occurs at the time of the data reception from the FRT 4 or at the time of the data transmission to the FRT 4, the result (error number; error information) is stored in a register (not illustrated).”  Hirano paragraph 0096.
Using the registers to store insertion counts (for error prediction) would have been obvious over the combination of previously cited art as an instance of simple substitution of one known element for another to obtain predictable results.  The prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components (the primary reference contains a method of storing the number of port insertions used to predict wear of communication connections (port wear based on insertions) and the secondary references teaches storing analogous information used to predict errors caused by communication connections (based on previous cable communication errors) in registers); The substituted components and their functions were known in the art (as explained in the references); One of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable (the outcome of storing insertion counts in registers as opposed to another location was predictable). See MPEP § 2143(I)(B).) comparing the value of the register to a low threshold value and to an intermediate threshold value; in response to the value of the register equaling or exceeding the low threshold value, and being lower than an intermediate threshold value, generating a first audible wear notification a number of times that the apparatus has been inserted based on the value of the register; and in response to the value of the register equaling or exceeding the intermediate threshold value, generating a second audible wear notification notifying a number of times that the apparatus may still be inserted based on the value of the register (Polland teaches: “For example, the visual indicator 104 can be one or more light emitting diodes (LED) configured to illuminate different colors depending on the state of the connector. For example, if the maximum allowed number of insertion counts has been exceeded, the visual indicator 104 can display a red color (e.g. illuminate a red LED). Similarly, if the number of insertion counts is approaching the maximum allowed, another color can be displayed as a warning, such as a yellow or orange. Additionally, in some embodiments, another color can be displayed, such as green, to indicate that the number of insertion counts is below the maximum allowed number by more than some pre-determined amount or threshold.”  Polland paragraph 0019.  
Polland does not teach using audible wear signal.  
Rana teaches: “The apparatus is to include a buzzer capable of emitting a short sound after each count of 33 in each storage register. The buzzer sound is to be a bit longer when the count of 100 is reached.”  Rana paragraph 0009.
It would have been obvious to one of ordinary skill in the art to combine the teaching of Rana before the effective filing date as an instance of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; The prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement” (the use of an auditory indicator of the number of counted actions conveys the desired information to user without requiring the user to be looking at any specific area (i.e. when the user is doing something else).)  The prior art contained a known technique that is applicable to the base device (method, or product) (the technique of storing a count in a register and giving auditory notifications of the count is applicable to the base device in the primary reference which teaches counting port insertions to determine wear). One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system (one of ordinary skill in the art would have recognized that an auditory output of the count number would have resulted in better communication to the user). See MPEP § 2143(I)(D).) and indicating that a backup of data on the apparatus needs to be created to prevent data loss when a maximum wear of contacts of the apparatus is reached. (This limitation suggests but does not require that the system be backed up in response to the alarm, or that this indication be at a different count than the low/intermediate thresholds.  “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.”  MPEP § 2111.04.  See also MPEP § 2103.  Note that this limitation does not change the actual function of the alarm.  Polland teaches: “For example, the visual indicator 104 can be one or more light emitting diodes (LED) configured to illuminate different colors depending on the state of the connector. For example, if the maximum allowed number of insertion counts has been exceeded, the visual indicator 104 can display a red color (e.g. illuminate a red LED). Similarly, if the number of insertion counts is approaching the maximum allowed, another color can be displayed as a warning, such as a yellow or orange. Additionally, in some embodiments, another color can be displayed, such as green, to indicate that the number of insertion counts is below the maximum allowed number by more than some pre-determined amount or threshold.”  Polland paragraph 0019.)
Claim 2. (Original) The apparatus of claim 1, wherein 
the operations further include reading the value of the register. (“the error numbers read from the registers of the PCIe switches 26, and the setting values on the transmission side of the PCIe switches 42 notified from the monitoring device 30, and records the associated information in the PCIe switch setting value determination table 257.”  Hirano paragraph 0102.)
Claim 3. (Original) The apparatus of claim 1, wherein 
the operations further include tracking a wear of an electrical contact based on the value of the register.  (“An insertion count is a count of the number of times a connector or plug has been inserted into a port. Manufacturer warranty typically allows for a fixed number of insertions, before the connector is considered degraded and exceeds the manufacturer warranty. For example, a manufacture warranty may allow for a few hundred inserts before the manufacturer warranty is exceeded.”  Polland paragraph 0001.  “As shown in this example, the connector 100 is a registered jack (RJ) 45 connector with an associated interface 106.”  Polland paragraph 0018.  “a microcontroller configured to record insertion events, wherein the microcontroller increments an insertion count stored within the microcontroller when the at least one switch transitions from the first state to the second state”  Polland paragraph 0004.  For the substitution of a register for the memory of Polland see rejection of claim 1 citing Hirano and motivation to combine.)
Claim 4. (Original) The apparatus of claim 1, wherein 
the operations further include comparing the value of the register to a high threshold value.  (Polland teaches: “For example, the visual indicator 104 can be one or more light emitting diodes (LED) configured to illuminate different colors depending on the state of the connector. For example, if the maximum allowed number of insertion counts has been exceeded, the visual indicator 104 can display a red color (e.g. illuminate a red LED). Similarly, if the number of insertion counts is approaching the maximum allowed, another color can be displayed as a warning, such as a yellow or orange. Additionally, in some embodiments, another color can be displayed, such as green, to indicate that the number of insertion counts is below the maximum allowed number by more than some pre-determined amount or threshold.”  Polland paragraph 0019.)
Claim 5. (Original) The apparatus of claim 4, wherein 
the operations further include generating a wear notification in response to the value of the register equaling or exceeding the high threshold value, (See rejection of claims 1 and 4.) the wear notification notifying of that contact failure is imminent for the apparatus based on the value of the register.  (Polland teaches: “For example, the visual indicator 104 can be one or more light emitting diodes (LED) configured to illuminate different colors depending on the state of the connector. For example, if the maximum allowed number of insertion counts has been exceeded, the visual indicator 104 can display a red color (e.g. illuminate a red LED). Similarly, if the number of insertion counts is approaching the maximum allowed, another color can be displayed as a warning, such as a yellow or orange. Additionally, in some embodiments, another color can be displayed, such as green, to indicate that the number of insertion counts is below the maximum allowed number by more than some pre-determined amount or threshold.”  Polland paragraph 0019.)  Note also that the notification “that contact failure is imminent” is an intended use for a signal indicating the number of insertions.  See MPEP §§ 2103 and 2111.04.)
Claim 6. (Original) The apparatus of claim 1, wherein 
the operations further include prompting for an acknowledgment of the count of the insertions of the device.  (“For example, some managed systems may be configured to read the two KVL insertion count copies from connector 600, increment the count and write back to the connector two copies of the incremented value.”  Polland paragraph 0030.  “That is, in one implementation, an insertion count exceeded KLV is not present unless the connector's insertion count has exceeded the predetermined limit (for example, a warranty limit). If the insertion count exceeded KLV is not present, the host system know that the warranty is not exceeded.  [0033] The insertion count exceeded KLV is added before the host reads the virtual memory emulated by the microcontroller 610. In this way, the host system is able to retrieve the KLV data to determine if the connector 600 is out of warranty.”  Polland paragraphs 0032-0033.  Note that Hirano also teaches: “That is, the test controller 254 reads the error number of the test pattern transmitted from the FRT 4 to the CM 2 from the register of each PCIe switch 26 of the CM 2 (hereinafter, may be referred to as a host CM 2) in which the test controller is provided into the CPU 22 through the CPU communication interface 252.”  Hirano paragraph 0151.  “[0168] The CPU 22 reads the error number of the test pattern transmitted from the FRT 4 to the CM 2 from the register of each PCIe switch 26 of the CM 2”  Hirano paragraph 0168.)
Claim 7. (Previously Presented) The apparatus of claim 1, wherein 
the operations further include persistently storing the value of the register as the count of the insertions.  (“wherein the microcontroller increments an insertion count stored within the microcontroller” Polland Abstract.  “The memory 216 can store program instructions for execution by the processor 214 to recognize insertion events and increment an insertion count.  Additionally, the memory 216 is used to store the incremented insertion count.”  Polland paragraph 0022.)
Claim 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Polland, Hirano, Rana, Asnaashri (US 2010/0077117).
Claim 8. (Previously Presented) A method of monitoring insertions of a memory device, the method comprising: 
establishing, by the memory device, a register; receiving, by the memory device, a write command sent via a bus from a host, wherein the write command is issued in response to the memory device being inserted; in response to the receiving of the write command, incrementing, by the memory device, a value of the register; (See rejection of claim 1.  
Polland does not expressly teach a host sending a write command which increments the count (in the embodiment used in the rejection of claim 1).  
Incrementing the count based on a write from a host would have been obvious to try to one of ordinary skill in the art before the effective filing date based on the teaching of Polland: 
“Thus, in such embodiments, the host or managed device is unaware that the connector 600 self-tracks the insertion count events making the intelligent connector 600 compatible with managed systems as well as unmanaged systems. For example, some managed systems may be configured to read the two KVL insertion count copies from connector 600, increment the count and write back to the connector two copies of the incremented value.  However, processor 614 in the connector 600 will not, in reality, use the writes to update the insertion count stored in memory 616.”  Polland paragraph 0030.  
"Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  At the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem (there was a need to get cable insertion counters to interact with managed systems (i.e. hosts)).  There had been a finite number of identified, predictable potential solutions to the recognized need or problem (The host, which thinks it is managing the insertion counts, can either be allowed to actually manage insertion counts (the claimed invention) or can be interacted with in a way making it look like the host is managing the count). One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.  See MPEP § 2143(I)(E).) 
The combination of previously cited art does not expressly teach a host updating a register on a memory device.  
Asnaashari teaches: “[0043] The host accesses the registers by generating memory read/write signals to the PCIe mass storage device port address. Similarly, PCIe mass storage device status data from the registers 603 can be accessed by the host system memory by the generation of read signals.”  Asnaashari paragraph 0043.  
Combining the teaching of Asnaashari with the previously cite art before the effective filing date would have been obvious as an instance of combining prior art elements according to known methods to yield predictable results.  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference (as shown in the citations above); One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately (sending data from a host to a register (a type of memory) on a memory device has the same function as sending data from the processor (of Anne) to a storage location on a memory device; One of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP § 2143(I)(A).)
comparing the value of the register to a low threshold value and to an intermediate threshold; in response to the value of the register equaling or exceeding the low threshold value and being lower than the intermediate threshold value, generating a first audible wear notification notifying a number of times the memory device has been inserted based on the value of the register and if the value of the register equals or exceeds the intermediate threshold value, then generating a second audible wear notification notifying a number of times that the memory device may still be inserted based on the value of the register and indicating that a backup of data on the apparatus needs to be created to prevent data loss when a maximum wear of contacts of the apparatus is reached.  (See rejection of claim 1 including motivations to combine.) 
Claim 9. (Previously Presented) The method of claim 8, further comprising 
tracking a count of insertions of the memory device based on the value of the register. (See rejection of claim 1.)
Claim 10. (Original) The method of claim 8, further comprising 
reading the value of the register. (See rejection of claim 2.)
Claim 11. (Original) The method of claim 8, further comprising 
comparing the value of the register to a high threshold value.  (See rejection of claim 4.)
Claim 12. (Currently Amended) The method of claim 11, further comprising 
generating a wear notification in response to the value of the register equaling or exceeding the high threshold value, the wear notification notifying of the physical wear of the electrical contact and that failure of the electrical contact is imminent.  (See rejection of claim 5.)
Claim 13. (Previously Presented) The method of claim 9, further comprising prompting for an acknowledgment of the count of the insertions of the device. (See rejection of claim 6.)
Claim 14. (Previously Presented) The method of claim 8, further comprising persistently storing the value of the register. (See rejection of claim 8.)
Claim 15. (Currently Amended) A device for storing instructions that when executed cause a hardware processor to perform operations, the operations comprising: 
establishing a register; receiving a write command sent from a host computer to the device via an electrical connection to a bus, wherein the write command is issued in response to an apparatus being inserted; in response to the receiving of the write command sent from the host computer, incrementing a count of write commands received by the device;(See rejection of claim 8.  See also Hirano: “If the error occurs at the time of the data transmission, the PCIe switch 26 stores the result (error number; error information) in a register (not illustrated).”  Hirano paragraph 0116. Note that a register is a physical structure within an electrical device. With respect to claim interpretation, the recited “bus presence” reads on an inserted cable.  Note that the combination of art used to reject claim 1 renders obvious the writing to a register in response to insertion of an RJ-45 connector.  The host will be addressed below with the command sent from a host computer.)  comparing the value of the register to a low threshold value and to an intermediate threshold value; in response to the value of the register equaling or exceeding the low threshold value and being lower than the intermediate threshold value, generating a first audible wear notification notifying a number of times that the apparatus has been inserted based on the value of the register and in response to the value of the register equaling or exceeding the intermediate threshold value, generating a second audible wear notification notifying a number of times that the apparatus may still be inserted based on the value of the register and indicating that a backup of data on the apparatus needs to be created to prevent data loss when a maximum wear of contacts of the apparatus is reached. (See rejection of claim 1 including motivation to combine.)
Claim 16. (Currently Amended) The device of claim 15, wherein the operations further include tracking a count of insertions based on the count of the write commands. (See rejection of claim 9.)
Claim 17. (Currently Amended) The device of claim 15, wherein the operations further include inferring a count of removals based on the count of the write commands. (See rejection of claim 9 noting that the count of removals is within one of the insertion count.)
Claim 18. (Original) The device of claim 15, wherein 
the operations further include comparing the count of the write commands to a high threshold value. (See rejection of claim 4.)
Claim 19. (Currently Amended) The device of claim 18, wherein 
the operations further include generating a wear notification in response to the count of the write commands equaling or exceeding the high threshold value, the wear notification notifying that contact failure is imminent for the apparatus. (See rejection of claim 5.)
Claim 20. (Currently Amended) The device of claim 18, wherein 
the operations further include blocking a usage based on the count of the write commands equaling or exceeding the threshold value. (The specification of this application states: “However, if the current value of the counter 218 equals or exceeds a high threshold value 220 (such as the final value), then the management software application 230 may infer that contact failure is imminent and further usage is blocked or prohibited (such as "the maximum usage of the device has been attained and no further insertions are permitted").”  Specification paragraph 0024.  Based on this supporting language the “blocking” reads on a lack of permission.  No other mention of blocking usage is found in the specification.  Polland teaches: “For example, the visual indicator 104 can be one or more light emitting diodes (LED) configured to illuminate different colors depending on the state of the connector. For example, if the maximum allowed number of insertion counts has been exceeded, the visual indicator 104 can display a red color (e.g. illuminate a red LED). Similarly, if the number of insertion counts is approaching the maximum allowed, another color can be displayed as a warning, such as a yellow or orange. Additionally, in some embodiments, another color can be displayed, such as green, to indicate that the number of insertion counts is below the maximum allowed number by more than some pre-determined amount or threshold.”  Polland paragraph 0019.)

Response to Arguments
Applicant's arguments filed 01/27/2021 have been fully considered but they are not persuasive.
Rejections under § 101
Applicant states that the independent claims recite a practical application because data loss is prevented.  The claim language however does not require backing up the data and the alarm itself does not appear to prevent data loss without that unclaimed step.  
Rejections under §103
Applicant states that the previously cited art does not teach an indicator that indicates that data should be backed up.  It is submitted that the amended language does not require a backup to occur and the prior art teaches an indicator showing wear.  









Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. KNIGHT
Examiner
Art Unit 2139



/PAUL M KNIGHT/Examiner, Art Unit 2139